DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-10 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. US 2017/0158431 in view of Radcliffe US 5,505,473.
Hamilton discloses a robot-based warehouse order picking method wherein the robot has an interaction terminal and drives a circulation box to move, and the method comprises:
	(Re claim 1) “binding the circulation box and a robot by means of acquiring box body identity information of the circulation box comprising at least one circulation position” (‘one receptacle is a single order’ para 0030). “acquiring warehouse order information and associating the warehouse order information with the box body identity information to obtain order binding information” (para 0030). “controlling, according to the order binding information, the interaction terminal of the robot to display 
	Hamilton does not disclose a tag and a goods placement mark are correspondingly arranged at the circulation position, and the box body identity information comprises information of the tag and information of the goods placement mark.
	Radcliffe teaches a tag and a goods placement mark are correspondingly arranged at the circulation position, and the box body identity information comprises information of the tag and information of the goods placement mark (22,34 figure 2).
	It would have been obvious to one skilled in the are to modify the system of Hamilton to include a tag and a goods placement mark are correspondingly arranged at the circulation position, and the box body identity information comprises information of the tag and information of the goods placement mark because it helps track the circulation box through all processing stages.
	(Re claim 2) “controlling, according to the order binding information, the interaction terminal of the robot to display a picking instruction interaction interface comprising goods position information and goods information to instruct the picker to pick the corresponding goods at the corresponding goods position” (para 0042). “acquiring identification information of the corresponding goods and compare the identification information of the corresponding goods with identification information of ordered goods” (para 0077-0078). “in a case where the identification information of the corresponding goods is consistent with the identification information of the ordered goods, switching the picking instruction interaction interface to a placement instruction interaction interface comprising the information of the goods placement mark to instruct the picker to place the corresponding goods at the circulation position” (para 0078).
	(Re claim 3) “in a case where the identification information of the corresponding goods Is inconsistent with the identification information of the ordered goods, switching the picking instruction 
	(Re claim 4) “generating an abnormal order reporting button used for receiving a touch signal for reporting an abnormal order; and controlling the abnormal order prompting information to be displayed on the reporting button (para 0036, 0050).
	(Re claim 6) “a non-transitory computer-readable storage medium, storing a computer program, wherein the computer program is executed in a processor to implement the method according to claim 1” (See rejection of claim 1).
	(Re claim 7) A robot-based warehouse order picking apparatus, wherein the robot has an interaction terminal and drives a circulation box to move, and the apparatus comprises:
	“a binding module, configured to bind the circulation box and a robot by means of acquiring box body identity information of the circulation box comprising at least one circulation position” (‘one receptacle is a single order’ para 0030). “an association module, configured to acquire warehouse order information and associate the warehouse order information with the box body identity information to obtain order binding information” (para 0030). “an interface interaction module, configured to control, according to the order binding information, the interaction terminal of the robot to display an interaction interface to instruct a picker to pick goods at a corresponding goods position and place the goods at the circulation position according to the goods placement mark” (para 0042).
Hamilton does not disclose a tag and a goods placement mark are correspondingly arranged at the circulation position, and the box body identity information comprises information of the tag and information of the goods placement mark.
	Radcliffe teaches a tag and a goods placement mark are correspondingly arranged at the circulation position, and the box body identity information comprises information of the tag and information of the goods placement mark (22,34 figure 2).

	(Re claim 8) “a picking interface display unit, configured to control, according to the order binding information, the interaction terminal of the robot to display a picking instruction interaction interface comprising goods position information and goods information to instruct the picker to pick the corresponding goods at the corresponding goods position” (106 figure 2A, 3). “a comparison unit, configured to acquire identification information of the corresponding goods and compare the identification information of the corresponding goods with identification information of ordered goods” (para 0077-0078). “a display switching unit, configured to in a case where the identification information of the corresponding goods is consistent with the identification information of the ordered goods, switch the picking instruction interaction interface to a placement instruction interaction interface comprising the information of the goods placement mark to instruct the picker to place the corresponding goods at the circulation position” (para 0078).
	(Re claim 9) “an abnormal order prompting unit, configured to, in a case where the identification information of the corresponding goods is inconsistent. with the identification. information of the ordered goods, switch the picking instruction interaction interface to an abnormal order prompting interaction interface comprising abnormal order prompting information” (para 0050).
	(Re claim 10) “an abnormal order reporting unit configured to generate an abnormal order reporting button used for receiving a touch signal for reporting an abnormal order, and a display control unit, configured to control the abnormal order prompting information to be displayed on the reporting button” (para 0050, 0036).

	(Re claim 23) “a non-transitory computer-readable storage medium, storing a computer program, wherein the computer program is executed in a processor to implement the method according to claim 3” (see rejection of claim 3).
	(Re claim 24) “a non-transitory computer-readable storage medium, storing a computer program, wherein the computer program is executed in a processor to implement the method according to claim 4” (see rejection of claim 4).
	(Re claim 25) “An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to: implement the method according to claim 1” (see rejection of claim 25).
	(Re claim 26) “An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method according to claim 2” (see rejection of claim 26).
	(Re claim 27) “An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method according to claim 3” (see rejection of claim 27).
	(Re claim 28) “An electronic device, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method according to claim 4” (see rejection of claim 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,558,214, 10,121,034, 9,550,624, 2015/0032252, 2013/0317642, 7,774,243 and 7,686,171.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655